1

2

3

 4

 5

 6

 7

8                             IN THE UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11
     RICK MUNOZ,                                           Case No. 1:16-cv-01103 I.JO JLT (PC)
12
                                             Plaintiff, ORDER
13
                    v.
14

15   CALIFORNIA DEPARTMENT OF
     CORRECTIONS AND
16   REHABILITATION, et al.,

17                                       Defendants.
18

19         On November 1, 2018, Defendants sought a one-day request for extension of time to file

20   their reply to Plaintiff's objections to Defendants' statement of undisputed facts, and their

21   objections to Plaintiffs statement of facts. Good cause having been shown, Defendants' request

22   is granted. Defendants' are granted until November 2, 2018 to file their reply and objections.

23
     Dated: November 2, 2018                                       /s/Lawrence J. O’Neill
24                                                           The Honorable Lawrence J. O’Neill
25
26

27

28
                                                       1
                                                                 Order (1:16-cv-01103 LlO JLT (PC))
